Scott, J.
The defendant’s motion to dismiss the complaint should have been granted. The plaintiff, traveling in one of defendant’s cars, wished to alight at Eorty-second street. As the train approached that street, the conductor announced it and plaintiff arose and went to the door, preparatory to alighting when' the train should stop. He put his hand on the jamb of the doorway and, as he says, “ through the sudden stop of the train, I bruised my hand when the door slammed.” This is the only evidence as to hów the accident came to happen. No reason is given why the plaintiff should have put his hand on the door jamb, and there is nothing in the case to show that there was any excessive or unusual jolt or jerk in the stopping of the train. The car was equipped with a safety catch to hold the door, and the conductor testified that he had caught the door back before the train stopped. The mere characterization of the stop as “ sudden ” is not sufficient to justify the conclusion that it was unusual, or anything more than is necessarily attendant upon stopping a train. In our view, there was no proof of negligence on defendant’s part justifying the submission of the case to the jury.
Gildersleeve, J., concurs.
MacLean, J., taking no part.
Judgment reversed and new trial granted, with costs to appellant to abide event.